DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 02/04/2021 has been entered. Claims 18-34 are pending in the application.  Applicant’s amendments to the claims have overcome every objection and 112 rejection previously set forth in the Non-Final Office Action mailed 12/24/2020.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0089499 to Okuda.
Regarding Claim 18, Okuda teaches a plunger rod (Fig. 14, element 4b) for use in a syringe barrel for driving a bung through the syringe barrel to expel a substance therefrom, the plunger rod comprising: a bung fixing (Fig. 14, element 43) configured to be received within a recess of the bung (applicant has not positively recited the bung, thus the claimed invention is directed to the structural 
    PNG
    media_image1.png
    321
    345
    media_image1.png
    Greyscale
comprising a thread engagement surface (See Annotated Fig. 14 below, element 44a; each lug has an upper and lower thread engagement surface) angled rearwards from a lateral axis to allow linear motion of the at least one each lug through a thread on the bung and configured to engage with a corresponding point on a track portion of the thread of the bunq which is on a sidewall of the recess (laterally extending lugs have a helical shape which is able to engage corresponding points of a thread on a recess of a bung; shown in Fig. 16 for example), wherein each lug is further configured to cross the thread by overcoming the thread on relative rotation between the plunger rod and the bung under a force applied by a user, such that the thread engagement surface of each lug engages the corresponding point of the track portion every full rotation of the syringe plunger rod relative to the bung (the limitation “configured to cross the thread by overcoming the thread on relative rotation” is a functional limitation; a lateral extension which can engage a threaded object is capable of performing the recited limitation in any threaded object if the object is deformable and if the threaded object encounters resistance to rotation since an applied torque can increase in response to resistance until the object deforms, resulting in the crossing of the thread by overcoming the thread; accommodation portion 32 of 

    PNG
    media_image2.png
    635
    891
    media_image2.png
    Greyscale
Regarding Claim 19, Okuda teaches all of the limitations as discussed above, and further teaches the plunger rod wherein each lug is configured to act upon the track portion of the thread before crossing the thread (Applicant discloses in the specification that acting upon the track portion of a thread encompasses the lugs translating a torque applied to the thread into a linear force acting on the bung; See Annotated Fig. 14.1 below; a torque applied to thread may translate into a linear force acting on a bung by way of the linear faces of the laterally extending lugs). 
Regarding Claim 20, Okuda teaches all of the limitations as discussed above, and further teaches the plunger rod wherein each lug is angularly spaced about a periphery of the bung fixing such that the thread engagement surface of each lug is rotatable to engage the corresponding point of the track portion of the thread (Fig. 14, the lugs are angularly spaced at 180 degrees around the periphery of the 
Regarding Claim 21, Okuda teaches all of the limitations as discussed above regarding claim 20, and further teaches the plunger rod wherein the lugs are equally angularly spaced (Fig. 14, the lugs 44 are equally angularly spaced at 180 degrees). 

    PNG
    media_image3.png
    408
    351
    media_image3.png
    Greyscale
Regarding Claim 22, Okuda teaches all of the limitations as discussed above, and further teaches the plunger rod wherein the first and second lugs are configured such that when the thread engagement surface of the first lug is engaged with the point on the track portion the thread engagement surface of the second lug engages a point on a further track portion opposite to the track portion (this is a functional limitation which is dependent on the recess of the bung which has not been positively recited; the first and seconds lugs must be capable of performing the recited limitation in a thread which is interpreted to be helical in order to meet the limitation). See Annotated Fig. 14.2 below; helical lines represent track portions of a thread since Okuda does not display the plunger rod of Fig. 14 within the threads of a bung.  The upper engagement surface of the first lug (left lug) may engage a point on a 
Regarding Claim 23, Okuda teaches all of the limitations as discussed above regarding claim 20, and further teaches the plunger rod wherein each lug is at the same longitudinal position on the plunger rod (Fig. 14, at every point along each lug 44, the points are at the same longitudinal position as the opposing point of the other lug). 
Regarding Claim 24, Okuda teaches all of the limitations as discussed above regarding claim 18, and further teaches the plunger rod further comprising a shoulder (Fig. 14, element 48) configured to abut a surface of the bung surrounding the recess when the bung fixing is received therein the shoulder being configured to resist further longitudinal movement of the plunger rod into the recess (the shoulder resisting longitudinal movement of the plunger rod into the recess of a bung is a functional limitation which is dependent on the recess of the bung which has not been positively recited; the shoulder of the plunger rod is capable of abutting a surface of a bung).  
Regarding Claim 25, Okuda teaches all of the limitations as discussed above regarding claim 24, and further teaches the plunger rod wherein an extension of the bung fixing from the shoulder is such that when the shoulder abuts the surface of the bung surrounding the recess, the bung fixing is not in contact with a bottom surface of the recess (the bung fixing not being in contact with a bottom surface of a recess of a bung is a functional limitation which is dependent on the recess of the bung which has not been positively recited; the plunger rod of Okuda has a bung fixing which is capable of this limitation as shown in Fig. 16). 
Regarding Claim 26, Okuda teaches all of the limitations as discussed above regarding claim 24 and further teaches wherein each lug is configured to act upon the track portion of the thread before crossing the thread, and wherein the first and second lugs are configured to act on the thread to compress a portion of the bung between the first and second lugs and the shoulder (the first and second 
    PNG
    media_image4.png
    418
    598
    media_image4.png
    Greyscale
linear force (left arrow), compressing the bung between the lugs and the shoulder 48). 

Allowable Subject Matter
Claims 27-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 27, the closest prior art is US 2016/0089499 to Okuda.  The plunger rod of Okuda may have a non-circular cross section, but Okuda is silent regarding each lug positioned such that thread engagement surface engages the point of the track portion of the thread when the cross section of the plunger rod is aligned with a keyed aperture. Though a keyed aperture is not positively recited in the claim, the thread engagement surface of each lug is not configured to engage a point of a track 
Claim 29, the closest prior art is US 2016/0089499 to Okuda since Okuda teaches all of the limitations of the plunger rod.  Okuda further teaches a bung (Fig. 16, element 3) with a recess, but the bung of Okuda has an accommodation portion (Fig. 16, element 32) which will prevent the plunger rod from performing the functional limitations recited in claim 18.  Other bungs without accommodation portions, such as in U.S. Patent 5,411,489 to Pagay (Fig. 2), are known in the art, but it would not be obvious to one of ordinary skill in the art to use the plunger rod of Okuda with another bung, such that the combination would meet all of the limitations of claim 29. Thus, the feature cannot be rendered obvious by the prior art in combination with the other claimed structures. 
Response to Arguments
Applicant’s arguments, see pages 6-7, filed 02/04/2021, with respect to the rejection(s) of claim(s) 18-25, 29, and 30 under U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, applicant’s amendments have changed the scope of the claim and upon further consideration, a new ground(s) of rejection is made in view of U.S. Patent App. Pub. 20160089499 to Okuda, under a different interpretation of the reference. 
Without conceding that Okuda does not teach the lugs engaging the same point of the thread on every full rotation of the plunger rod, Examiner agrees that there is no disclose in Okuda of the lugs crossing the thread of the bung by overcoming the thread.  However, claim 18 is directed solely to a plunger rod and does not positively recite a bung.  As recited above in the rejection of claim 18, the plunger rod taught by Okuda has all of the structural limitations required in order to perform the recited functional limitation of crossing a thread of a bung by overcoming the thread.  Okuda does not teach such a bung, due to an accommodation portion in the bung of each embodiment of Okuda, but such 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491.  The examiner can normally be reached on M-F, 8:00a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/J.J.C./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783